FRANK, Chief Judge.
Winona Huckabay, the personal representative of the estate of James L. Huckabay, has challenged an order awarding Charles Waller, the estate’s former attorney, a contractually prescribed fee in the amount of $50,000 and directing that she pay that amount. We affirm the trial court’s order determining Waller’s entitlement to a fee. We remand, however, for a redetermination of the amount Waller is to be paid in light of the indication in the record that he has been paid $25,000.
*205Remanded for further proceedings consistent with this opinion.
PATTERSON and QUINCE, JJ., concur.